TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-11-00354-CV



                         Kimberly Compton and Orlando Bell, Appellants

                                                     v.

                  Texas Department of Family and Protective Services, Appellee



         FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
              NO. 239,406-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                               MEMORANDUM OPINION

PER CURIAM

                Appellant Kimberly Compton has filed a motion to abate proceedings so that her

attorney may obtain guidance from the trial court about the scope of her appointment on appeal, seek

clarification of the trial court’s nunc pro tunc order, and file a supplemental clerk’s record in this Court.

Compton’s counsel has conferred with counsel for appellant Orlando Bell, counsel for appellee, and the

child’s attorney ad litem, none of whom object to the motion to abate.

                This appeal is abated. The parties are instructed to file a report ninety days from the

date of this order informing this Court about the status of the trial court proceedings. Failure to file the

status report within ninety days after the issuance of this order may result in the dismissal of appellant

Compton’s appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



Before Justices Puryear, Rose and Goodwin

Abated

Filed: September 14, 2011